Order unanimously modified by striking therefrom the allowance to the Referee and as modified affirmed, without costs of this appeal to any party. Memorandum: The allowance to the Referee was premature. No question was raised as to the reasonableness of the amount of the allowance for attorneys’ fees. (Appeal by objeetant from order of Monroe Special Term directing payment for legal services and disbursements rendered to the trustee for services by Referee and fees of reporters.) Present—Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.